Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 12/03/20.  Claims 1-5, 7-11, 13-17 are pending.
	The IDS filed 12/04/20 has been considered.  An initialed copy accompanies this action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objection to the specification (improper incorporation by reference of non-essential subject matter) is withdrawn.

Claims 1-5, 7-11, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited range(s) of “about 0” (claims 1, 13) is considered indefinite in that it is unclear if such encompasses or excludes the amount of 0.0 (i.e. a monomer is optional).  Correction is required.

The prior art rejection(s) over each of Jeong et al 10,038,185, Kim et al US 2015/0044570, Petrov et al (Chem Comm 2012) and Liu et al 9,153,353 is/are withdrawn in view of applicant’s amendment and remarks.  Specifically, the instant claims have been amended to require both Ar-containing monomer and R-containing monomer, wherein R is limited to any C2-C10 alkyl group.  Such limitations are not disclosed or suggested by the above prior art.
Note the following new grounds of rejection below:
	The instant claims are accorded a priority date of 06/12/19 (62/860,725).
Claim(s) 1-5, 7-11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (European Polymer Journal).
	Zheng et al (European Polymer Journal) discloses (Abstract):

    PNG
    media_image1.png
    194
    921
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    197
    514
    media_image2.png
    Greyscale
 (Fig 1).  The materials are used to produce electrode castings including copolymer, carbon, and CMC binder solution (Section 2).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
Claim(s) 1-5, 7-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Engelis et al (Macromolecules 2018).
	Engelis et al (Macromolecules 2018) discloses (Abstract):

    PNG
    media_image3.png
    321
    1419
    media_image3.png
    Greyscale

	The copolymers include EMA (C2 alkyl) or BMA (C4 alkyl) monomer copolymerized with BzMA (aryl group) monomer (Figure 2):

    PNG
    media_image4.png
    450
    606
    media_image4.png
    Greyscale
.  The reference teaches both aqueous latex (p 337 and 338), and additionally teaches particle sizes from 77-489 nm (Table 1).  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference anticipatory.
	In the event that the above disclosure does not inherently possess the claimed solids % (dependent claims 14-15), the examiner submits that the skilled artisan would have found it obvious to vary the solids percent of the emulsion in order to tailor processing properties.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 6, 2021